Citation Nr: 1137556	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 20, 1984 for the establishment of the increased disability rating of 80 percent for the Veteran's service-connected left lower extremity amputation.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1942 to June 1943, including combat service in World War II.  He died in July 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that there was CUE in an August 1985 rating decision and increased the Veteran's disability rating to 80 percent for his left lower extremity amputation, effective July 20, 1984.  This rating decision also denied entitlement to accrued benefits.  In April 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC), in Washington, D.C., for adjudication of inextricably intertwined issues.

The appellant testified before the undersigned Acting Veterans Law Judge at a March 2010 RO (Videoconference) hearing.  A copy of that hearing transcript is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran was wounded by shrapnel in August 1942 during a bombing attack in New Guiana.  His wound eventually necessitated the amputation of his left leg.  Service treatment records document his treatment for this injury, and a June 1943 treatment note includes a measurement of his amputation stump.  An August 1943 rating decision granted service connection for this left lower extremity amputation and assigned an initial disability rating of 60 percent.

In November 2004, the appellant filed a claim arguing that the Veteran's disability rating for his left lower extremity has been incorrect "from day one" and requested that his compensation be adjusted "retroactively."  She further argued that his amputation was done at the upper third of the thigh rather than the middle third of the thigh as reflected in the rating decisions.  A May 2007 rating decision subsequently determined that there was CUE in an August 1985 rating decision and assigned an 80 percent disability rating for the Veteran's left lower extremity amputation, effective July 20, 1984.  The appellant provided additional argument in support of her claim in her May 2007 notice of disagreement (NOD).

While the RO determined that there was CUE in the August 1985 rating decision, the Board previously found that the appellant, through her written statements, had clearly raised a claim of CUE in the August 1943 RO rating decision.  In April 2010, the Board remanded the appeal for adjudication of this issue.

In September 2011, the AMC issued a supplemental statement of the case and indicated that the Regional Office of Jurisdiction would render a separate decision concerning the issue of CUE in the August 1943 RO rating decision.  The AMC then returned the claims file to the Board.

The issue of whether CUE exists in the August 1943 RO rating decision has not yet been adjudicated by the RO, and the Board may not adjudicate this issue in the first instance.  Thus, remand to the RO is required for adjudication of this issue.

In addition, the appellant's claims for an earlier effective date for the 80 percent disability rating and accrued benefits are based, at least in part, on whether there was CUE in the August 1943 rating decision.  These clams are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Therefore, the instant claims for an earlier effective date and accrued benefits are being remanded to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should adjudicate the appellant's claim of CUE in the August 1943 rating decision that granted service connection for the Veteran's left lower extremity amputation and assigned an initial disability rating of 60 percent.  If the determination is adverse to the appellant, the RO should provide the appellant and her representative with notice of appellant rights, specifically to the right to file a NOD within one year of notice of the determination.  If appellate review is initiated by the filing of a NOD, the RO should issue a statement of the case (SOC) with the applicable law and regulations regarding the claim of CUE, and the appellant should be provided information regarding the filing of a substantive appeal to this issue.  See 38 C.F.R. § 20.200.

The appellant and her representative are hereby reminded that appellate consideration of the matter identified above may be obtained only if a timely appeal is perfected.

2.  If any claim on appeal remains denied, a supplemental SOC should be issued before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

